Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 11/27/2020, the amendment/reconsideration has been considered.  Claims 1-20 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 112 
Issue: The applicant argues that the amended limitations overcome current 112 rejection. 
The argument is moot in light of the new ground of 112 rejection(s) set forth below.
(B)	Double Patenting Rejection 
Issue: The applicant asserts that the amended limitations overcome current Double Patenting rejection.
Examiner respectfully disagrees.  See Examiner’s rejection below.
(C)	Rejection under 35 U.S.C. 103(a) 
Issue 1: The applicant argues with respect to independent claims that the amended claim limitations overcome current references.
Examiner respectfully disagrees.  See Examiner’s explanation in the rejection section below. It is to be noted that Examiner’s rejection is based on her broadest reasonable interpretation stated in the corresponding 112 rejection and 103 rejection sections.
Issue 2: The applicant’s argument with respect to dependent claims is based on the arguments for independent claims.  See Examiner’s response above.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “facilitating aggregation of a first portion of the data stream received, via the data connection, from the distribution system, with a second portion of the data stream at the second equipment, by forwarding the first portion to the second equipment with an indication to aggregate, by the second equipment, the first portion for aggregation with the second portion” wherein “with an indication to aggregate” does not find support in the originally filed application.  All new matters need to be deleted.  Claims 2-20 are similarly rejected.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) Claim 1 recites “obtaining a group code and a group size from second equipment different from the first device equipment, the group code to identify a group of equipment in a stream splitting session to distribute communication of a data stream, the group size specifying a number of equipment included in the group of equipment, the group of equipment comprising the first equipment and the second equipment;
initiating transmission of a request comprising the group code and the group size to a distribution system to establish a data connection to join the stream splitting session, the distribution system different from the first equipment and the second equipment”
Here, “a group of equipment in a stream splitting session…, the group of equipment comprising the first equipment and the second equipment” indicates that the first and second equipment and possibly other equipment are already in the stream split session.  It is therefore unclear why the first equipment still needs to request to join the session in the subsequent limitation. Applicant is required to clarify.  For the sake of the examination, Examiner interprets that the stream splitting session can either be established or unestablished and that the initiated request is “to establish the stream splitting session.”  Claims 2-20 are similarly rejected.
b) Claim 1 recites “forwarding the first portion to the second equipment with an indication to aggregate, by the second equipment, the first portion for aggregation with the second portion”.  Since the specification does not describe regarding “with an indication to aggregate”, the scope of which cannot be definitely determined.  For the sake of the examination, Examiner assumes that the limitations reads “forwarding the first portion to the second equipment”.
Double Patenting
9	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 9420026 in view of Liu (US 20110243081 A1) and Setton et al (US 2009/0024754.  As to claim 1, claim 1 of the patent discloses the claimed invention substantially, except for “obtaining…from second device…” and “forwarding…aggregate…” limitations.  Liu in view of Setton disclose the missing limitations (see citation in art rejection below).  At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine the patent with Liu-Sutton.  The suggestion/motivation of the combination would have been to allow flexibility in streaming.    Claims 2-20 are similarly rejected.
11.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 10063611 in view of Liu (US 20110243081 A1) and Setton et al (US 2009/0024754).  As to claim 1, claim 1 of the patent discloses the claimed invention substantially, except for “obtaining…from second device…” and “forwarding…aggregate…” limitations.  Liu in view of Sutton disclose the missing (see citation in art rejection below).  At the time of the .
Claim Rejections - 35 USC § 103
12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	Claims 1-5, 7-9-12, 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al (US 20110243081 A1) in view of Setton et al (US 2009/0024754).  
As to claim 1, Liu discloses a first device comprising:
memory including computer readable instructions; and a processor to execute the instructions to:
obtaining a group code and a group size from second equipment different from the first device equipment, the group code to identify a group of equipment in a stream splitting session to distribute communication of a data stream, the group size specifying a number of equipment included in the group of equipment, the group of equipment comprising the first equipment and the second equipment (see 112 rejection and Examiner’s interpretation above.  See figure 1, step 120, “Transmit the assignment message to cause the device to initialize or update a multi-user group table based on the assignment message and filter received multi-user transmission based on the multi-user group table"; see also claim 1,”spacially steered stream within a multi-user transmission that is associated with the assigned group identifier” wherein the entire specially steered stream is equivalent to a stream that is being split, and wherein the multi-user 
but does not expressly disclose initiating transmission of a request comprising the group code and the group size to a distribution system to establish a data connection to join the stream splitting session, the distribution system different from the first equipment and the second equipment., and facilitating aggregation of a first portion of the data stream received, via the data connection, from the distribution system, with a second portion of the data stream at the second equipment, by forwarding the first portion to the second equipment with an indication to aggregate, by the second equipment, the first portion for aggregation with the second portion.
Setton discloses a concept of initiate transmission of a request including a group code and a group size to a distribution system to establish a data connection to join the stream splitting session, the distribution system different from a first device and a second device (see 112 rejection and Examiner’s interpretation above.  See [0018]-[0019], wherein the list of participating forwarding devices indicates a group code such as the name of the list and a group size which is the size of the list, and wherein “forwarding the received media stream or portion of thereof” indicates splitting session); and facilitating aggregation of a first portion of the data stream received, via the data connection, from the distribution system, with a second portion of the data stream at the second equipment, by forwarding the first portion to the second equipment with an indication to aggregate, by the second equipment, the first portion for aggregation with the second portion (see 112 rejections and Examiner’s interpretation in the 112 rejection sections.  See citation and explanation above, in particular [0018]-[0019].  Note, the scope of “facilitating aggregating…” is interpreted as “forwarding the first portion to the second equipment” as claimed “by…”).

	As to claim 8, see similar rejection to claim 1.  Receiving step is also taught, see Liu, [0024].
	As to claim 15, see similar rejection to claim 1.
As to claim 2, Liu-Setton discloses the first equipment of claim 1, wherein the request comprises an identifier of the source of the data stream, and the identifier is obtained from the second device (Setton, [0018]-[0019], forwarding peer’s name is identifier of the source of the data stream).
As to claim 9, see similar rejection to claim 2.
As to claim 16, see similar rejection to claim 2.
As to claim 3, Liu-Setton discloses the first euqipement of claim 2, wherein the operations further comprise initiating a transmission of credentials to the distribution system, the credentials are obtained from the second equipment, and the credentials permit the first equipement to access a source of the data stream (see citation in rejection to claim 1, wherein identifier of the peer forwarder cam be considered a type of credential).  .  
As to claim 10, see similar rejection to claim 3.
As to claim 17, see similar rejection to claim 3.
As to claim 4, Liu discloses the first equipment of claim 1, wherein the operations further  is to initiate transmission of a response to a query from the second device to join the stream splitting session (Liu, [0054], “When joining the network, each client device can acquire all GID assignments that cover all or most grouping combinations with other client devices.”).
As to claim 11, see similar rejection to claim 4.
As to claim 18, see similar rejection to claim 4.

As to claim 12, see similar rejection to claim 5.
As to claim 19, see similar rejection to claim 5.
As to claim 7, Liu discloses the first equipment of claim 1, wherein the group code is assigned by the second equipment, wherein the operations further comprises accessing a session identifier from the distribution system in response to the request, and wherein the session identifier is assigned by the distribution system to identify the stream splitting session (Liu, figure 1, step 120, “Transmit the assignment message to cause the device to initialize or update a multi-user group table based on the assignment message and filter received multi-user transmission based on the multi-user group table").
As to claim 14, see similar rejection to claim 7.
Allowable Subject Matter
14.	Claims 6, 13 and 20 are conditionally objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that applicable 112 rejection and/or Double Patenting rejections are overcome.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449